DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 09/28/2022 that the terminal disclaimers submitted overcome the double patenting rejections. The terminal disclaimer have been accepted and the double patenting rejections have been withdrawn.
The applicant argues prior art Ken, Guterman, Amplatz, nor teaching reference Kotula would read on the claims of record since the prior art are not directed to a base body for forming an implantable device but instead to the implantable device itself. However it is to be noted that the new preamble limitations “forming” can also mean “to give a particular shape to” (definition of forming from Merriam Webster). The limitation “forming” may not be the manufacturing entity, but the general entity itself with how it forms a medical device. Further the positively recited structure of the claim is the braiding of wires and the region the wires define. A given “mold” or other structure is not claimed. Finally, the preamble is not given patentable weight where the claim is draw to a structure, in this case, only the wires are positively claimed structure.
The applicant argues Ken does not claim the base body which forms the retainers, the ends of the wire converge at the second end of the base body only, and the wires are intertwined. The rejections with respect to Ken has been withdrawn. 
The applicant argues Guterman does not disclose “a base body for forming...” and “wires which are intertwined from a middle region”. However, Guterman does disclose the positively recited structure; a braiding for wire. Further, this braiding does extend from a middle region as seen in figure 1. The braiding extends throughout the device and therefore can extend from a middle region outward from a center region of a first end to the second end. The rejection with respect to Guterman has been maintained below. 
The applicant argues prior art Amplatz does not disclose the base body, end of the wires are converged at the second end only, and the wires are intertwined from a middle region of the length in a direction outward from a center region of the first end towards the second end. Amplatz does disclose wires, which are the positively recited structure of “base body”. Further these wires converge at the second end only, via the clamps 16, and are intertwined from a middle region extending outward from a center region of the first region, the center of the flange 32, toward the second end of the base body, where the clamp 16 is located, based on the braiding and the wires as seen in figure 1-3. The rejection with respect to Amplatz has been maintained. 
Further limitations with respect to the middle region, the first and second ends, and/or the center region are needed to overcome the prior art of record. 
Of note: with respect to new claim 21, the longitudinal axis is claimed to extend through a center of the base body, but does not state the longitudinal axis is the longitudinal axis of the base body. Therefore the flange 32 can be perpendicular to a given longitudinal axis which extends through a center of base body. Alternatively, Kotula can teach the limitation.
Claim Rejections - 35 USC § 112
Claim 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 20 and 21 are dependent off of claim 1, which is canceled. Therefore the scope of claims 20, 21 are indefinite. For examination purposes, claims 20, 21 will be interpreted to be dependent off of claim 9 based on the similar preamble “implantable occlusion device” of the independent claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 9, 10, 12-19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2004/0172056 to Guterman.
As to claim 2, Guterman discloses a base body for forming a medical implantable device (10, figure 1-5, the device “forms” a bifurcated aneurysm treatment device), the base body having a first end (distalmost end, figure 1, paragraph 62, see annotated figure below) and a second end (proximal most end, figure 1, paragraph 62, see annotated figure below), the base body comprising: a braiding made of wires (paragraph 62), each wire having a length extending between two ends, the braiding having a sack-form (figure 1, the loop 26 can read on a sack), wherein, the wires are intertwined from a middle region (distalmost end, figure 1) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (figure 1, the ends of the loop 26 converge only at the second end).  
Annotated Figure:

    PNG
    media_image1.png
    313
    623
    media_image1.png
    Greyscale

As to claim 3, Guterman discloses the first end of the base body comprises a braided wall at the first end of the braiding (figure 1).
As to claims 4, 5, Guterman discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (figure 1).
As to claim 6, Guterman discloses the braiding is free of discontinuities resulting a continuous surface (figure 1).
As to claim 9, Guterman discloses an implantable occlusion device (10, paragraph 19) made from a base body having a first end (distalmost end, figure 1, paragraph 62, see annotated figure above) and a second end (proximal most end, figure 1, paragraph 62, see annotated figure above) the base body comprising a braiding made of wires (paragraph 62,63), each wire having a length with a middle region and two ends (figure 1); wherein the wires are intertwined from their middle region (left side of loop 26, figure 1) and braided in a direction outward from a center region of the first end towards the second end (figure 1); wherein the base body is heat set into a suitable form for said implantable occlusion device (paragraph 63); and, wherein ends of the wires converge at the second end in a fixation (24, figure 1, the ends of the loop 26 converge to wire 24).
As to claim 10, Guterman discloses the first end comprises a proximal retention area (figure 1, paragraph 62) and wherein the second end comprises a distal retention area when the implantable occlusion device is heat set (paragraph 63). The proximal and distal ends can be retained in their position to be able to read on the claim limitations.  
As to claim 12, Guterman discloses the first end of the base body comprises a braided wall at the first end of the braiding (figure 1).
As to claims 13, 14, Guterman discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (figure 1).
As to claim 15, Guterman discloses the braiding is free of discontinuities resulting a continuous surface (figure 1).
As to claims 16-19, Guterman discloses the implantable occlusion device is an ASD, PFD, PDA, VSD occlusion device (paragraph 19). Since the claims are device claims and cannot positively recite tissue, the device is capable of occluding multiple defects such as ASD, PFD, PDA, VSD. 
Claims 2-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,334,864 to Amplatz.
As to claim 2, Amplatz discloses a base body for forming a medical implantable device (14, figure 3), the base body having a first end (where 32 is located, figure 3) and a second end (where 16 is located, figure 3), the base body comprising: a braiding made of wires (13, figure 1, col. 4 ll.8-15), each wire having a length extending between two ends (figure 3, col. 4 ll. 8-15), the braiding having a sack-form (figure 3), wherein, the wires are intertwined from a middle region (where 32 is located, col. 4 ll. 8-15) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body (figure 3, the wires extends towards where the ends are clamped together at 16), and wherein said ends of said wires are converged at said second end of said base body only (16, figure 3, col. 4 ll. 8-15).  
As to claim 3, Amplatz discloses the first end of the base body comprises a braided wall at the first end of the braiding (32, figure 2,7, col. 5 ll. 15-30, the disc 32 is occludes the opening so will be a braided wall). 
As to claims 4, 5, Amplatz discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (32, figure 2,7, col. 5 ll. 15-30, the disc 32 is occludes the opening, and as seen in figure 2, will be a closed braided wall).
As to claim 6, Amplatz discloses the braiding is free of discontinuities resulting a continuous surface (figure 2, col. 4 ll. 8-15).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,334,864 to Amplatz in view of U.S. Patent 5,725,552 to Kotula.
As to claim 7, Amplatz discloses the device above but is silent about all ends of the braid are welded together. Amplatz discloses the ends of the wire are clamped together (col 4 ll. 10-15). 
Kotula teaches a similar device (expandable medical device of occlusion, abstract) having a base body comprising wires, where ends of the wires are welded together (col. 6 ll. 15-20) for the purpose of affixing ends of wires together to prevent unraveling. Kotula teaches a clamp can be used to secure ends of wires (col. 6 ll. 4-15) or welding them together. Both clamping or welding will secure the ends of the braid to prevent the wires from unraveling. Therefore the ends of the wires in clamp 16 of Amplatz alternatively can be welded together. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute welding the ends of the wires together as taught by Kotula instead of the clamping the ends in the device Amplatz in order for using a similar mechanism that will prevent the ends of wires from unraveling.
As to claim 9, Amplatz discloses an implantable occlusion device (14, col. 3 ll. 62-65) made from a base body having a first end (where 32 is located, figure 3) and a second end (where 16 is located, figure 3) the base body comprising a braiding made of wires (col. 4 ll. 8-15), each wire having a length with a middle region and two ends (figure 3, col. 4 ll. 8-15); wherein the wires are intertwined from their middle region (32, figure 3, col. 4 ll. 8-15, if the ends of each wire are clamped at 16, then the middle will be where the flange 32 is located) and braided in a direction outward from a center region of the first end towards the second end (figure 3, col. 4 ll. 8-15); and, wherein ends of the wires converge at the second end in a fixation (16, figure 3, col. 4 ll. 8-15) but is silent about the base body is heat set into a suitable form for said implantable occlusion device. Amplatz does disclose the device is a self-expanding device made from a tubular metal fabric (co. 4 ll. 8-10).
Kotula teaches a similar device (expandable medical device of occlusion, abstract) having a base body heat set into a suitable form for an implantable occlusion device (col. 5 ll. 10-25) for the purpose of using a suitable material to set a desired shape of the device. The heat setting mechanism as taught by Kotula can be the mechanism that will be used for the self-expansion of Amplatz. It is a known manner for setting a desired shape of a self-expanding device made of shape memory to use heat-setting. It would have been obvious to one of ordinary sill in the art at the time of the invention to have the device of Amplatz be heat set as taught by Kotula in order for using a suitable material to set a desired shape of the device.
As to claim 10, with the device of Amplatz and Kotula above, Amplatz  discloses the first end comprises a proximal retention area (32) and wherein the second end comprises a distal retention area (16) when the implantable occlusion device is heat set. 
As to claim 11, with the device of Amplatz and Kotula above Kotula further teaches the base body comprising wires, where ends of the wires are welded together (col. 6 ll. 15-20) for the purpose of affixing ends of wires together to prevent unraveling. Kotula teaches a clamp can be used to secure ends of wires (col. 6 ll. 4-15), similar to Amplatz, or welding them together. Both clamping and welding will secure the ends to prevent the wires from unraveling. Therefore the ends of the wires in clamp 16 of Amplatz can alternatively be welded together. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute welding the ends of the wires together as taught by Kotula instead of the clamping the ends in the device Amplatz in order for using a similar mechanism that will prevent the ends of wires from unraveling.
As to claim 12, with the device of Amplatz and Kotula above, Amplatz  discloses the first end of the base body comprises a braided wall at the first end of the braiding (32, figure 3).
As to claim 13, 14, with the device of Amplatz and Kotula above, Amplatz  discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (32, figure 2,7, col. 5 ll. 15-30, the disc 32 is occludes the opening, and as seen in figure 2, will be a closed braided wall).
As to claim 15, with the device of Amplatz and Kotula above, Amplatz  discloses the braiding is free of discontinuities resulting a continuous surface (figure 2, col. 4 ll. 8-15).
As to claim 16-19, with the device of Amplatz and Kotula above, Amplatz  discloses the implantable occlusion device is an ASD, PFD, PDA, VSD occlusion device (col. 3 ll. 66- col. 4 ll. 4).
As to claim 20, with the device of Amplatz and Kotula, Amplatz discloses braiding of the wire defines a substantially enclosed internal cavity (figure 3,4).
As to claim 21, with the device of Amplatz and Kotula, Amplatz discloses the first end of the base body form a braided wall (figure 3,4) that is perpendicular to a longitudinal axis extending through a center of the base body (figure 3,4). The longitudinal axis is not claimed to be the longitudinal axis of the device, but just a longitudinal axis that extends through a center of the base body. Therefore, the braided wall can be perpendicular to a given longitudinal axis that extends through a center of the base body. Alternatively, Kotula does teach base body forms a braided wall that is perpendicular to a longitudinal axis extending through a center of the base body (figure 6a-c). The desired shape of Amplatz can be the shape of figure 6a-c of Kotula which will read on the claimed shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771